Name: 2003/187/EC: Commission Decision of 18 March 2003 repealing Decision 2003/173/EC concerning protective measures in relation to a strong suspicion of avian influenza in Belgium (Text with EEA relevance) (notified under document number C(2003) 879)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  agricultural activity;  trade policy;  animal product;  health
 Date Published: 2003-03-19

 Avis juridique important|32003D01872003/187/EC: Commission Decision of 18 March 2003 repealing Decision 2003/173/EC concerning protective measures in relation to a strong suspicion of avian influenza in Belgium (Text with EEA relevance) (notified under document number C(2003) 879) Official Journal L 073 , 19/03/2003 P. 0008 - 0008Commission Decisionof 18 March 2003repealing Decision 2003/173/EC concerning protective measures in relation to a strong suspicion of avian influenza in Belgium(notified under document number C(2003) 879)(Text with EEA relevance)(2003/187/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 2002/33/EC(2), and, in particular, Article 10 thereof,Whereas:(1) Late on 11 March 2003 the veterinary authorities of Belgium have informed the Commission about a strong suspicion of avian influenza in a poultry flock in the province of Antwerp.(2) Avian influenza is a highly contagious poultry disease that can pose a serious threat for the poultry industry.(3) The Belgium authorities have immediately, before the official confirmation of the disease, implemented the measures foreseen in Council Directive 92/40/EEC(3) introducing Community measures for the control of avian influenza while further confirmatory diagnostic procedures were carried out.(4) For the sake of clarity and transparency the Commission adopted Decision 2003/173/EC(4).(5) In the light of the results of laboratory testing and epidemiological situation in Belgium, Decision 2003/173/EC should be repealed.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2003/173/EC is repealed.Article 2This Decision is addressed to the Member States.Done at Brussels, 18 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 167, 22.6.1992, p. 1.(4) OJ L 69, 13.3.2003, p. 29.